Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 12-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2020/0317194 A1) in view of Stein et al. (US 2016/0325753 A1).
As to claim 1, Yan teaches a method comprising:	 receiving image data representative of a field of view of an image sensor (receive, from terrain data capture means (185C) arranged to capture data in respect of terrain ahead of the vehicle by means of one or more sensors, terrain information indicative of the topography of an area extending ahead of the vehicle (100), wherein the terrain information comprises data defining at least one 2D image of the terrain ahead of the vehicle – abstract);the processing means being configured to perform a segmentation operation on image data defining one said at least one 2D image and identify in the image data edges of a predicted path of the vehicle comprises the processing means being configured to perform a Gaussian Mixture Models (GMM)-based image segmentation technique with a statistical Expectation Maximization (EM) online learning scheme.-[29]) At step S117 the processing portion 19 performs a 3D path curve fitting operation to the centreline CL and left and right edges LE, RE of the predicted path with respect to the 3D point cloud data, thereby defining a centreline and left and right edges of the 3D predicted path. The processing portion 19 then calculates the vehicle path line VPL, which is a predicted path of the vehicle centreline VCL as described above. In the case that the vehicle 100 is located substantially coincident with the centreline CL of the 3D predicted path, the vehicle path line VPL is determined to be substantially coincident with the path centreline CL. In the case that the vehicle 100 is not located substantially coincident with the centreline CL of the 3D predicted path, the vehicle path line VPL is determined to be a path that is substantially parallel to the path centreline CL, and located between the path centreline CL and nearest path edge LE, RE, at a location  – [232]); 	generating a geometry for the predicted path with respect to the image based at least in part on the set of delta values (At step S119 the processing portion 19 performs a curvature estimation operation in which the processing portion 19 estimates a curvature of the centreline of the vehicle path line VPL ahead of the vehicle 100, in the present embodiment the maximum curvature of the vehicle path line VPL detectable over a predetermined curvature distance ahead of the vehicle, in the present embodiment 25 m although other distances may be useful. – [233]); and	determining, based at least in part on a confidence value (predicted roughness values are representative of a confidence) In some embodiments the processing portion may be able to classify the terrain in the path of the vehicle ahead of the vehicle as corresponding to terrain the vehicle 100 has previously driven over and access stored data in respect of that terrain in order to refine an estimate of terrain roughness. – [220]); and	using the geometry to and the path class to perform one or more operations by an autonomous vehicle (The VCU 10 may then take the predicted roughness value into account in addition to path curvature when determining the maximum recommended speed over the terrain ahead. – [220]; w.r.t The processing portion then refers to data stored in a look-up table correlating maximum curvature with maximum recommended (‘allowable’) speed over  – [233]; w.r.t The VCU 10 may then take the predicted roughness value into account in addition to path curvature when determining the maximum recommended speed over the terrain ahead. – [220]; Alternatively, or additionally, see Thus, the vehicle 100 is configured to implement autonomous steering control when required. – [181]).	However, the details pertaining to processing by “a neural network” are not explicitly disclosed.	In a related invention, Stein teaches applying images to a neural network to determine paths (According to examples of the presently disclosed subject matter, another method which can be used to predict a path of the user vehicle which can is based on machine learning. Optionally, a neural network can be trained, over a large set of images, to predict, from an image of an environment of a user vehicle, the path that the user vehicle will take. Optionally, the machine learning learns from the images the actual path taken by the vehicle/driver determined by looking ahead in the image sequence to see where the vehicle actually traveled. A neural network can be thus trained to learn the correct path taken by the vehicle/driver, where the cost function for training can be, for example, the distance between the predicted path and the actual path. The distance can be measured as pixels in the image or lateral  – [78]).	It would have been obvious to incorporate the teachings of Stein into the system of Yan in order to use a neural network for processing the image data as described. The motivation being to provide more robust path determination.
As to claim 3, the combination teaches the method of claim 1, wherein the neural network computes one or more sets of delta values for each of a plurality of anchor lines (Yan: best illustrated in Figs.7-8; determine the 3D coordinates of edges and/or the centreline of the predicted path of the vehicle by reference to the 3D data, based on the coordinates of edges and/or the centreline of the predicted path identified in the 2D image, to determine a 3D predicted path of the vehicle; and output a signal in dependence at least in part on the 3D predicted path – [21]-[22]; At step S117 the processing portion 19 performs a 3D path curve fitting operation to the centreline CL and left and right edges LE, RE of the predicted path with respect to the 3D point cloud data, thereby defining a centreline and left and right edges of the 3D predicted path. The processing portion 19 then calculates the vehicle path line VPL, which is a predicted path of the vehicle centreline VCL as described above. In the case that the vehicle 100 is located substantially coincident with the centreline CL of the 3D predicted path, the vehicle path line VPL is determined to be substantially coincident with the path centreline CL. In the case that the vehicle 100 is not located substantially coincident with the centreline CL of the 3D predicted path, the vehicle path line VPL is determined to be a path that is substantially parallel to the path centreline CL, and located between the path centreline CL and nearest  – [232]), and further computes confidence values representative of a likelihood that each of the plurality of anchor lines corresponds to each of a plurality of path classes (Yan: predicted roughness values, that are representative of a likelihood, are determined for classifying the terrain in the path of the vehicle, the vehicle being near the VCL and centerline/CL of the predicted path each anchor line corresponds to the path classes, In the present embodiment the processing portion 19 also obtains an estimate of surface roughness of terrain ahead of the vehicle based on a combination of the 3D topographical information provided by the point cloud data and a current measured value of surface roughness generated by the VCU 10 based on sensor data. In some embodiments the processing portion may be able to classify the terrain in the path of the vehicle ahead of the vehicle as corresponding to terrain the vehicle 100 has previously driven over and access stored data in respect of that terrain in order to refine an estimate of terrain roughness. The VCU 10 may then take the predicted roughness value into account in addition to path curvature when determining the maximum recommended speed over the terrain ahead. – [220], At step S115 the processing portion 19 detects left and right edges of a predicted path, and a centreline CL of the predicted path (FIG. 7(b)), from the 2D data set generated at step S113. The path edges detected may be referred to as a ‘skeleton’ of the predicted path. The processing portion 10 then  – [231]).
As to claim 4, the combination teaches the method of claim 1, wherein the anchor line is one of a linear anchor line or a cubic polynomial anchor line (Yan: F.7, w.r.t Finally, the processing portion 19 performs a curve fitting operation in which the processing portion 19 fits a 3D curve to the 3D datapoints defining the lateral edges LE, RE and centreline CL of the predicted path in the 3D point cloud in order to calculate a curvature of the predicted path. The processing portion 19 accomplishes this by fitting respective 2D curves to a projection of the datapoints defining the edges LE, RE and centreline CL of the 3D predicted path onto the Xe-Ze plane, before calculating corresponding values of curvature. The curves are fitted using a third order polynomial model with the constraint of a substantially constant road width and the condition that road centreline must pass through the origin of the coordinate system. – [203]).
As to claims 12, 21, Yan teaches a processor comprising:	 processing circuitry (e.g. an electronic processor – [58]) to:	 based at least in part on sensor data generated using one or more sensors of a machine (receive, from terrain data capture means (185C) arranged to capture data in respect of terrain ahead of the vehicle by means of one or more sensors, terrain information indicative of the topography of an area extending ahead of the vehicle (100), wherein the terrain information comprises data defining at least one 2D image of the terrain ahead of the vehicle – abstract), compute, using At step S117 the processing portion 19 performs a 3D path curve fitting operation to the centreline CL and left and right edges LE, RE of the predicted path with respect to the 3D point cloud data, thereby defining a centreline and left and right edges of the 3D predicted path. The processing portion 19 then calculates the vehicle path line VPL, which is a predicted path of the vehicle centreline VCL as described above. In the case that the vehicle 100 is located substantially coincident with the centreline CL of the 3D predicted path, the vehicle path line VPL is determined to be substantially coincident with the path centreline CL. In the case that the vehicle 100 is not located substantially coincident with the centreline CL of the 3D predicted path, the vehicle path line VPL is determined to be a path that is substantially parallel to the path centreline CL, and located between the path centreline CL and nearest path edge LE, RE, at a location that maintains a constant ratio of the distance of the vehicle centreline VCL from the path centreline CL and nearest path edge LE, RE substantially equal to that at the instant location of the vehicle 100. – [232]); and	 confidence values representative of a confidence (predicted roughness values are representative of a confidence) that the predicted path corresponds to each of a plurality of path classes (In some embodiments the processing portion may be able to classify the terrain in the path of the vehicle ahead of the vehicle as corresponding to terrain the vehicle 100 has previously driven over  – [220]);	 generate a geometry for the predicted path based at least in part on the set of delta values (At step S119 the processing portion 19 performs a curvature estimation operation in which the processing portion 19 estimates a curvature of the centreline of the vehicle path line VPL ahead of the vehicle 100, in the present embodiment the maximum curvature of the vehicle path line VPL detectable over a predetermined curvature distance ahead of the vehicle, in the present embodiment 25 m although other distances may be useful. – [233]);	 assign a path class to the predicted path based at least in part on the confidence values (assigning a path class to the predicted path, In some embodiments the processing portion may be able to classify the terrain in the path of the vehicle ahead of the vehicle as corresponding to terrain the vehicle 100 has previously driven over and access stored data in respect of that terrain in order to refine an estimate of terrain roughness. – [220]); and	 use the geometry and the path class to perform one or more operations by the machine within a physical environment (The VCU 10 may then take the predicted roughness value into account in addition to path curvature when determining the maximum recommended speed over the terrain ahead. – [220]; w.r.t The processing portion then refers to data stored in a look-up table correlating maximum curvature with maximum recommended (‘allowable’) speed over the terrain ahead of the vehicle. The processing portion 19 outputs this maximum speed to the LSP control system 12. The LSP control system 12 in turn controls the value of LSP_set-speed so that  – [233]; w.r.t The VCU 10 may then take the predicted roughness value into account in addition to path curvature when determining the maximum recommended speed over the terrain ahead. – [220]; Alternatively, or additionally, Thus, the vehicle 100 is configured to implement autonomous steering control when required. – [181]).	However, the details pertaining to processing by “a neural network” are not explicitly disclosed.	In a related invention, Stein teaches applying images to a neural network to determine paths (According to examples of the presently disclosed subject matter, another method which can be used to predict a path of the user vehicle which can is based on machine learning. Optionally, a neural network can be trained, over a large set of images, to predict, from an image of an environment of a user vehicle, the path that the user vehicle will take. Optionally, the machine learning learns from the images the actual path taken by the vehicle/driver determined by looking ahead in the image sequence to see where the vehicle actually traveled. A neural network can be thus trained to learn the correct path taken by the vehicle/driver, where the cost function for training can be, for example, the distance between the predicted path and the actual path. The distance can be measured as pixels in the image or lateral distance on the road.
As to claims 13, 22, the combination teaches wherein the plurality of anchor points are arranged in a grid pattern at static pixel locations with respect to an image from the image data (Yan: best illustrated by F. 7 showing the centerline, defined using 3D coordinates, with pixels designated at X,Y locations in a 3D point cloud, i.e. a grid pattern at static pixel locations, in blocks of pixels of the 2D image corresponding to the path region, i.e. field of view of image, see Optionally, the processing means is configured to identify pixels of the 3D point cloud corresponding to the primary block of pixels of the 2D image that correspond to the at least one path region. –
[39]).
As to claims 14, 23, the combination teaches wherein the set of delta values includes first delta values between the anchor point and each of the plurality of vertices in a first direction and second delta values between the anchor point and each of the plurality of vertices in a second direction (Yan: a constant distance ratio is maintained between the center line and each of left edges, i.e. each vertex in a first direction, and right edges, i.e. each vertex in a second direction, see description of F.7 and the citations of the claim’s rejected base claim).
As to claims 15, 24 the combination teaches wherein the plurality of path classes include a vehicle path of the vehicle and one or more related paths relative to the vehicle path (determining the predicted roughness vales for classifying the terrain in the path of the vehicle, classes include a path of the vehicle including an indication of at least one non-path region considered to not be part of the traversable path, i.e. path relative to the vehicle path, see Optionally, the processing means is configured to receive from a user or determine automatically an indication of a location in the image of at least one non-path region being a region of the image that is considered to not be part of a traversable path of the vehicle, the processing means being configured to employ image data in respect of at least one non-path  – [33], and In the present embodiment the processing portion 19 also obtains an estimate of surface roughness of terrain ahead of the vehicle based on a combination of the 3D topographical information provided by the point cloud data and a current measured value of surface roughness generated by the VCU 10 based on sensor data. In some embodiments the processing portion may be able to classify the terrain in the path of the vehicle ahead of the vehicle as corresponding to terrain the vehicle 100 has previously driven over and access stored data in respect of that terrain in order to refine an estimate of terrain roughness. The VCU 10 may then take the predicted roughness value into account in addition to path curvature when determining the maximum recommended speed over the terrain ahead. – [220]).
As to claim 16, 25, the combination teaches wherein the assigning the path class to the predicted path (Yan: In the present embodiment the processing portion 19 also obtains an estimate of surface roughness of terrain ahead of the vehicle based on a combination of the 3D topographical information provided by the point cloud data and a current measured value of surface roughness generated by the VCU 10 based on sensor data. In some embodiments the processing portion may be able to classify the terrain in the path of the vehicle ahead of the vehicle as corresponding to terrain the vehicle 100 has previously driven over and access stored data in respect of that terrain in order to refine an estimate of terrain roughness. The VCU 10 may then take the predicted roughness value into account in addition to path curvature when determining the maximum recommended speed over the terrain ahead. The processing portion 19 then performs an image segmentation technique, in the present embodiment a ‘Gaussian Mixture Models (GMM)’-based Expectation Maximization (EM) image segmentation technique. The processing portion then applies an online learning scheme for off-road path detection and online learning clustering and path recognition. The technique automatically updates training data for online training which reduces the possibility of misclassifying road and non-road terrain and improves the adaptability of the off-road path detection algorithm. – [191]).
As to claims 17, 26, the combination teaches wherein: the neural network computes a respective path for each of the plurality of anchor points (Yan: predicting a path of the vehicle, i.e. a respective path, by segmentation of the centerline according to each anchor point, see perform a segmentation operation on image data defining one said at least one 2D image and identify in the image data edges and/or a centreline of a predicted path of the vehicle – [19]); and each respective path class of the plurality of path classes is assigned to a respective anchor point (Yan: determining the predicted roughness values for classifying the terrain in the path of the vehicle, each respective path class assigned to a respective anchor point, In the present embodiment the processing portion 19 also obtains an estimate of surface roughness of terrain ahead of the vehicle based on a combination of the 3D topographical information provided by the point cloud data and a current measured value of surface roughness generated by the VCU 10 based on sensor data. In  – [220]) having a highest confidence value for the respective path class (Yan: using an Expectation Maximization/EM image segmentation technique includes a highest confidence vale for classification into the respective path class, see The processing portion 19 then performs an image segmentation technique, in the present embodiment a ‘Gaussian Mixture Models (GMM)’-based Expectation Maximization (EM) image segmentation technique. The processing portion then applies an online learning scheme for off-road path detection and online learning clustering and path recognition. The technique automatically updates training data for online training which reduces the possibility of misclassifying road and non-road terrain and improves the adaptability of the off-road path detection algorithm. – [191], and The user is requested to define, in the image I, a relatively small rectangular ‘path region’ RP of the image in front of the vehicle 100 (along a lower edge or region of the image) that is considered to be part of a traversable path of the vehicle 100, and three further rectangular regions RL, RR, RT along left, right and top edges or regions of the image, respectively, that do not form part of the traversable path. The four rectangular regions may be described as ‘training regions’. The GMM EM-based image segmentation technique is then applied to the  – [193]).
As to claims 18, 27, the combination teaches the method of claim 12, wherein the plurality of vertices correspond to points of at least one polyline, and the geometry represents a polygon formed by connecting the points to form the at least one polyline (Yan: F.7, w.r.t Finally, the processing portion 19 performs a curve fitting operation in which the processing portion 19 fits a 3D curve to the 3D datapoints defining the lateral edges LE, RE and centreline CL of the predicted path in the 3D point cloud in order to calculate a curvature of the predicted path. The processing portion 19 accomplishes this by fitting respective 2D curves to a projection of the datapoints defining the edges LE, RE and centreline CL of the 3D predicted path onto the Xe-Ze plane, before calculating corresponding values of curvature. The curves are fitted using a third order polynomial model with the constraint of a substantially constant road width and the condition that road centreline must pass through the origin of the coordinate system. – [203]).
As to claim 19, the combination teaches the method of claim 12, wherein the predicted path includes a first polyline and a second polyline laterally spaced from the first polyline, and the method FIG. 7 illustrates schematically this process. FIG. 7(a) shows an example of an image (I) (in this example, a left image of a stereoscopic image pair) captured by the stereoscopic camera system 185C. The processing portion 19 detects pixels in the image (I) corresponding to left and right lateral edges LE, LR of the path, respectively, and determines which data points of the 3D point cloud correspond to these pixels. FIG. 7(b) is a plan view of the predicted path in an Xe-Ze plane as viewed along a vertical axis Ye in ‘real world’ coordinates where the Xe-Ze plane is a substantially horizontal plane. The pixels are therefore shown projected onto the Xe-Ze plane. The processing portion 19 then calculates a centreline CL of the 3D predicted path using a standard image processing algorithm. Finally, the processing portion 19 performs a curve fitting operation in which the processing portion 19 fits a 3D curve to the 3D datapoints defining the lateral edges LE, RE and centreline CL of the predicted path in the 3D point cloud in order to calculate a curvature of the predicted path. The processing portion 19 accomplishes this by fitting respective 2D curves to a projection of the datapoints defining the edges LE, RE and centreline CL of the 3D predicted path onto the Xe-Ze plane, before calculating corresponding values of curvature. The curves are fitted using a third order polynomial model with the constraint of a substantially constant road width and the condition that road centreline must pass through the origin of the coordinate system. – [203]), wherein the using the geometry includes using the center polyline (Yan: the geometry includes the center polyline, At step S117 the processing portion 19  – [232]).
As to claim 20, the combination teaches the method of claim 12, wherein the predicted path includes a center polyline (Yan: best illustrated in Figs.7-8), and the method further comprises: computing a first polyline and a second polyline based at least in part on the center polyline , the first polyline and the second polyline being spaced substantially equidistant from each of the plurality of vertices of the center polyline (Yan: FIG. 7 illustrates schematically this process. FIG. 7(a) shows an example of an image (I) (in this example, a left image of a stereoscopic image pair) captured by the stereoscopic camera system 185C. The processing portion 19 detects pixels in the image (I) corresponding to left and right lateral edges LE, LR of the  – [203]; At step S117 the processing portion 19 performs a 3D path curve fitting operation to the centreline CL and left and right edges LE, RE of the predicted path with respect to the 3D point cloud data, thereby defining a centreline and left and right edges of the 3D predicted path. The processing portion 19 then calculates the vehicle path line VPL, which is a predicted path of the vehicle centreline VCL as described above. In the case that the vehicle 100 is located substantially coincident with the centreline CL  – [232]), wherein the using the geometry includes using the first polyline and the second polyline as input to perform the one or more operations by the vehicle (Thus, the vehicle 100 is configured to implement autonomous steering control when required. – [181]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F.E/Examiner, Art Unit 3663                              

/ADAM D TISSOT/Primary Examiner, Art Unit 3663